Citation Nr: 1709923	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  05-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral visual field impairment, post-facial trauma, with left ptosis, left hypertropia, left quadranopsia, and right temporal field defect (hereinafter referred to as an "eye disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board remanded the claim in February 2008, April 2010, September 2012, and October 2013 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's prior remands directed the AOJ to obtain a VA examination to specifically address current severity and to test the Veteran's visual field using the Goldmann Perimeter Chart as required by regulation for claims prior to December 10, 2008.  See 38 C.F.R. § 4.77; 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  The AOJ was to also associate the chart from his new visual field testing with the claims file.

The November 2013 examiner did not include the Goldmann chart with the DBQ (Disabilities Benefits Questionnaire) despite finding contraction of a visual field (which specifically requests the chart to be attached).  Therefore, the Board finds that a remand is required to obtain the November 2013 Goldmann Perimeter Chart and to thereafter associate this chart with the claims file as well as the chart from the March 2013 Humphrey's visual field test.

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to procure any and all VA medical records not associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  The RO should associate the November 2013 Goldmann Perimeter Chart and March 2013 Humphrey's visual field test with the claims file.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




